          Case 1:20-bk-11134-VK                      Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16                                     Desc
                                                      Main Document    Page 1 of 8

 RON BENDER (SBN 143364); rb@lnbyb.com
 MONICA Y. KIM (SBN 180139); myk@lnbyb.com                                          FOR COURT USE ONLY
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Blvd., Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244


 Proposed Attorneys for David K. Gottlieb, Chapter 11
 Trustee

                                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

 In re:                                                                             Case No. 1:20-bk-11134-VK

 HELPING OTHERS INTERNATIONAL, LLC,                                                 Chapter 11




                                                                                    NOTICE OF LODGMENT OF ORDER IN
                                                                                    BANKRUPTCY CASE RE: (title of motion1):
                                                                                    Motion To Compel Entry Into And Inspection Of Real
                                                                                    Property; Memorandum Of Points And Authorities;
                                                                                    Declaration Of Monica Y. Kim

                                                                       Debtor(s)



PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO COMPEL ENTRY INTO AND INSPECTION
OF REAL PROPERTY was lodged on September 17, 2020 and is attached. This order relates to the motion which is
docket number 60.




          1
              Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December 2012                                                               Page 1
                                                                                                 F 9021-1.2.BK.NOTICE.LODGMENT
       Case 1:20-bk-11134-VK                   Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16                                     Desc
                                                Main Document    Page 2 of 8




                                                             EXHIBIT A

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 2
                                                                                           F 9021-1.2.BK.NOTICE.LODGMENT
     Case 1:20-bk-11134-VK       Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16             Desc
                                  Main Document    Page 3 of 8


 1   RON BENDER (SBN 143364); rb@lnbyb.com
     MONICA Y. KIM (SBN 180139); myk@lnbyb.com
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Blvd., Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5
     Proposed Attorneys for David K. Gottlieb, Chapter 11 Trustee
 6
                             UNITED STATES BANKRUPTCY COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
                               SAN FERNANDO VALLEY DIVISION
 8

 9   In re                                         )    Case No. 1:20-bk-11134-VK
                                                   )
10   HELPING OTHERS INTERNATIONAL,                      Chapter 11
                                                   )
     LLC,                                          )
11
                                                   )    ORDER GRANTING MOTION TO
12                                                 )    COMPEL    ENTRY    INTO  AND
                           Debtor.                 )    INSPECTION OF REAL PROPERTY
13                                                 )
                                                   )    Date: September 17, 2020
14                                                      Time: 2:30 p.m.
                                                   )
                                                   )    Ctrm: 301
15
                                                   )          21041 Burbank Blvd.
16                                                 )          Woodland Hills, CA
                                                   )
17                                                 )
                                                   )
18
                                                   )
19                                                 )
                                                   )
20                                                 )
                                                   )
21                                                 )
22                                                 )
                                                   )
23

24
             A hearing was held on September 17, 2020 at 2:30 p.m. before the Honorable Victoria S.
25
     Kaufman, United States Bankruptcy Judge, in her Courtroom 301 located at 21041 Burbank
26
     Blvd., Woodland Hills, CA, for the Court to consider the motion (“Motion”) filed by David K.
27
     Gottlieb, the duly appointed Chapter 11 trustee (“Trustee”) for the bankruptcy estate of Helping
28

                                                    2
     Case 1:20-bk-11134-VK         Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16              Desc
                                    Main Document    Page 4 of 8


 1   Others International, LLC, debtor herein (“Debtor”), for an order to compel entry into and

 2   inspection of the real property located at 4110 Vanetta Place, Studio City, CA 91604 (“Vanetta

 3   Property”), which is owned by the Debtor. All appearances made in connection with the Motion

 4   are set forth on the record of the Court.

 5          Upon the Court’s review and consideration of the Motion, all papers and evidence filed in

 6   support of the Motion and all of the files of this case; notice of the hearing on the Motion having

 7   been proper and in compliance with all applicable provisions of the Bankruptcy Code,

 8   Bankruptcy Rules and Local Bankruptcy Rules; no opposition or response to the Motion having

 9   been filed or received; and good cause appearing therefor,

10          IT IS HEREBY ORDERED THAT:

11          1. The Motion and all of the relief sought in the Motion are hereby approved in their

12              entirety;

13          2. The Trustee and his agents and professsionals are hereby immediately authorized and

14              directed to enter the Vanetta Property to inspect such property;

15          3. The occupants of the Vanetta Property are hereby ordered and compelled to provide

16              the Trustee and his agents and professionals with immediate entry into such property

17              to inspect such property;

18          4. The U.S. Marshals is hereby immediately authorized and directed to assist the Trustee

19              and his agents and professionals to enter and inspect the Vanetta Property if the

20              Trustee so requires;

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28

                                                      3
     Case 1:20-bk-11134-VK     Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16           Desc
                                Main Document    Page 5 of 8


 1         5. The Court hereby finds that the “Coronavirus Property Entry Advisory and

 2            Declaration – Seller/Occupant” (“Covid Advisory”) has been delivered to the

 3            occupants of the Vanetta Property; and

 4         6. The Court hereby finds that the disclosures of the Covid Advisory have been made to

 5            the occupants of the Vanetta Property.

 6   IT IS SO ORDERED.

 7                                               ###

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
        Case 1:20-bk-11134-VK                   Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16                                     Desc
                                                 Main Document    Page 6 of 8
                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 10250
Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document Notice of Lodgment will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 17, 2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
     Service information continued on attached page

Served via First Class Mail
The Honorable Victoria Kaufman
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 354 / Courtroom 301
Woodland Hills, CA 91367

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 17, 2020 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 17, 2020                       Jason Klassi                                       /s/ Jason Klassi
 Date                           Printed Name                                                 Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December 2012                                                          Page 3
                                                                                            F 9021-1.2.BK.NOTICE.LODGMENT
        Case 1:20-bk-11134-VK                   Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16                                     Desc
                                                 Main Document    Page 7 of 8
1:20-bk-11134-VK Notice will be electronically mailed to:

Ron Bender on behalf of Interested Party INTERESTED PARTY
rb@lnbyb.com

Katherine Bunker on behalf of U.S. Trustee United States Trustee (SV)
kate.bunker@usdoj.gov

Todd J Cleary on behalf of Debtor Helping Others International, LLC
lawofficetoddcleary@gmail.com, cleary1@pacbell.net;clearytr44952@notify.bestcase.com

Lori E Eropkin on behalf of Creditor American Financial Center, Inc., a California corporation
leropkin@laklawyers.com, nlessard@laklawyers.com;smcfadden@laklawyers.com

Lori E Eropkin on behalf of Defendant American Financial Center, Inc., a California corporation
leropkin@laklawyers.com, nlessard@laklawyers.com;smcfadden@laklawyers.com

Lori E Eropkin on behalf of Interested Party Courtesy NEF
leropkin@laklawyers.com, nlessard@laklawyers.com;smcfadden@laklawyers.com

David Keith Gottlieb (TR)
dkgtrustee@dkgallc.com,
dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com;ecf.alert+Gottlieb@titlexi.com

Anita Jain on behalf of Defendant United Lender, LLC
ajain@mdjalaw.com, riwata@mdjalaw.com

Anita Jain on behalf of Interested Party INTERESTED PARTY
ajain@mdjalaw.com, riwata@mdjalaw.com

Monica Y Kim on behalf of Interested Party INTERESTED PARTY
myk@lnbrb.com, myk@ecf.inforuptcy.com

Monica Y Kim on behalf of Interested Party Interested Party
myk@lnbrb.com, myk@ecf.inforuptcy.com

Monica Y Kim on behalf of Trustee David K Gottlieb
myk@lnbrb.com, myk@ecf.inforuptcy.com

Monica Y Kim on behalf of Trustee David Keith Gottlieb (TR)
myk@lnbrb.com, myk@ecf.inforuptcy.com

Lawrence C Meyerson on behalf of Interested Party Courtesy NEF
lcm@lcmplc.com

Andrew A Smits on behalf of Interested Party Courtesy NEF
asmits@smits-law.com, kimberly@smits-law.com

Andrew A Smits on behalf of Interested Party INTERESTED PARTY
asmits@smits-law.com, kimberly@smits-law.com

Andrew A Smits on behalf of Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust
asmits@smits-law.com, kimberly@smits-law.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December 2012                                                          Page 4
                                                                                            F 9021-1.2.BK.NOTICE.LODGMENT
        Case 1:20-bk-11134-VK                   Doc 77 Filed 09/17/20 Entered 09/17/20 10:28:16                                     Desc
                                                 Main Document    Page 8 of 8
Maurice Wainer on behalf of Interested Party INTERESTED PARTY
mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com

Larry D Webb on behalf of Interested Party INTERESTED PARTY
Webblaw@gmail.com, larry@webblaw.onmicrosoft.com




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December 2012                                                          Page 5
                                                                                            F 9021-1.2.BK.NOTICE.LODGMENT
